                   Case 19-11781-LSS             Doc 530        Filed 02/18/20         Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                     Chapter 11

    FURIE OPERATING ALASKA, LLC, et al.,1                      Case No. 19-11781 (LSS)

                             Debtors.                          (Jointly Administered)

                                                               Re: Docket No. 186

                                                               Requested Hearing Date: 2/20/2020 at 2:00 p.m. (EST)
                                                               Requested Objection Deadline: At the hearing

     DEBTORS’ MOTION FOR ENTRY OF AN ORDER APPROVING THE FORBEARANCE
    AGREEMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT PURSUANT TO THE
      FINAL ORDER (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN POSTPETITION
       FINANCING ON A SUPER-PRIORITY, SENIOR SECURED BASIS, (B) USE CASH
    COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO PREPETITION LENDERS,
                      AND (III) MODIFYING THE AUTOMATIC STAY

             The debtors and debtors in possession (the “Debtors”) file this Motion for Entry of an Order

Approving the Forbearance Agreement to Debtor-In-Possession Credit Agreement (the “Motion”)

pursuant to the Final Order (I) Authorizing the Debtors to (A) Obtain Postpetition Financing on a

Super-Priority, Senior Secured Basis, (B) Use Cash Collateral, (II) Granting Adequate Protection

to Prepetition Lenders, and (III) Modifying the Automatic Stay [ECF No. 186] (the “Final DIP

Order”)2 entered on September 26, 2019 by the United States Bankruptcy Court for the District of

Delaware (this “Court”).

                                            RELIEF REQUESTED

             1.     By this Motion, the Debtors seek entry of an order, substantially in the form



1
 The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Furie Operating
Alaska, LLC (8721); Cornucopia Oil & Gas Company, LLC (9914); and Corsair Oil & Gas LLC (8012). The location
of the Debtors’ corporate headquarters and the service address for all Debtors is 188 W. Northern Lights Blvd. Suite
620, Anchorage, Alaska 99503.
2
 Capitalized terms used but not defined herein have the meanings ascribed to them in the Final DIP Order and DIP
Forbearance Agreement, as applicable.


WBD (US) 48670304v2
                 Case 19-11781-LSS        Doc 530     Filed 02/18/20    Page 2 of 8




attached hereto as Exhibit A (the “Order”), authorizing the Debtors to enter into that certain

Forbearance Agreement to Debtor-In-Possession Credit Agreement, dated as of February 17, 2020

(the “DIP Forbearance Agreement”), modifying that certain Debtor-in-Possession Credit

Agreement, dated as of August 14, 2019 (the “DIP Credit Agreement”). A copy of the DIP

Forbearance Agreement is attached to the Order as Exhibit 1.

         2.       Due to the exigent need for approval of the DIP Forbearance Agreement, the

Debtors will be filing a motion to shorten contemporaneously herewith (the “Motion to Shorten”)

to request that the Court schedule a hearing (the “Hearing”) to hear any objections to the DIP

Forbearance Agreement and consider entry of the Order on February 20, 2020 at 2:00 p.m.

(prevailing Eastern Time), before the Honorable Laurie Selber Silverstein at the United States

Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom

No. 2, Wilmington, Delaware 19801. The Debtors’ Motion to Shorten also requests that objections

not need to be in writing, and instead may be presented orally at the Hearing.

                                  JURISDICTION AND VENUE

         3.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated February 29, 2012. The Debtors confirm their consent, pursuant to rule 9013-

1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), to the entry of a final order by the Court in

connection with this motion to the extent that it is later determined that the Court, absent consent

of the parties, cannot enter final orders or judgments in connection herewith consistent with Article

III of the United States Constitution.

         4.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.


                                                  2

WBD (US) 48670304v2
                 Case 19-11781-LSS         Doc 530     Filed 02/18/20     Page 3 of 8




         5.       The bases for the relief requested herein are sections 105(a) and 364 of title 11 of

the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and rule 6004 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                           BACKGROUND

         6.       On August 14, 2019, the Debtors entered into the DIP Credit Agreement.

         7.       On September 26, 2019, the Court entered the Final DIP Order, allowing the

Debtors to obtain postpetition financing pursuant to the terms and conditions of the DIP Credit

Agreement.

         8.       Paragraph Q of the Final DIP Order (Amendment of DIP Documents) provides that

any material amendment, restatement, modification, or supplement to the DIP Documents,

including the DIP Credit Agreement, may only be made pursuant to an order of this Court, upon

notice and a hearing.

         9.       On February 6, 2020, the DIP Agent delivered to the Debtors that certain Letter re:

Notice of Events of Default; Reservation of Rights, dated as of that date, notifying the Debtors that

certain Events of Default have occurred and are continuing.

         10.      Subject to Bankruptcy Court approval, the Debtors, the DIP Agent, and the DIP

Lenders have entered into the DIP Forbearance Agreement.

         11.      Pursuant to the DIP Forbearance Agreement, the DIP Lenders agree, solely with

respect to the Specified Defaults, to forbear from exercising all of their default-related rights and

remedies against the Debtors while the Debtors pursue confirmation of an amended plan of

reorganization that will provide for the acquisition of new equity interests by Kachemak

Exploration LLC. In exchange, the Debtors agree to, among other things, operate in accordance

with the New Approved Budget (as defined below), amend certain covenants and reporting


                                                   3

WBD (US) 48670304v2
                 Case 19-11781-LSS        Doc 530     Filed 02/18/20    Page 4 of 8




requirements contained in the DIP Credit Agreement, and reaffirm the releases and exculpations

provided under the DIP Credit Agreement and Final DIP Order.

         12.      For the avoidance of doubt, the DIP Forbearance Agreement does not provide for

the disbursement of additional DIP funds, and the Debtors will not be incurring any additional

indebtedness pursuant to the DIP Forbearance Agreement.

                                       BASIS FOR RELIEF

I.       Entry Into the DIP Forbearance Agreement Is in the Debtors’ Best Interests.

         13.      Entry into the proposed DIP Forbearance Agreement is in the best interests of the

Debtors and their estates, and is essential to the completion of these Chapter 11 Cases. The Debtors

are working diligently to bring these Chapter 11 Cases to a successful conclusion.

Contemporaneously with the DIP Forbearance Agreement, the Debtors filed the Debtors’ Motion

Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure and Section 105(a) of the

Bankruptcy Code for Approval of Settlements Between the Debtors, the Lender Parties, the Buyer,

the Webb Litigants, and the RWIO Litigants (the “Webb/RWIO Settlement Motion”), and the

Debtors’ Motion Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure and Section

105(a) of the Bankruptcy Code for Approval of Settlement Between the Debtors and APC (the

“APC Settlement Motion” and, together with the Webb/RWIO Settlement Motion, the “Settlement

Motions”), which motions will resolve the main litigation obstacles to the successful completion

of these Chapter 11 Cases. The DIP Forbearance Agreement will provide the Debtors with the

additional time and financial leeway necessary to pursue confirmation of an amended plan of

reorganization that will embody the terms of the Settlement Agreements and the Acquisition by

Foreclosure Agreement and maximize the value of the Debtors’ estates for all stakeholders.




                                                  4

WBD (US) 48670304v2
                 Case 19-11781-LSS        Doc 530      Filed 02/18/20    Page 5 of 8




Accordingly, the Debtors respectfully submit that approval of the DIP Forbearance Agreement is

in the best interests of the Debtors and all other interested parties.

         14.      Section 364 of the Bankruptcy Code governs a debtor’s ability to secure

postpetition financing. 11 U.S.C. § 364. Under section 364 of the Bankruptcy Code, a court may

authorize a debtor to obtain postpetition secured credit, so long as the debtor demonstrates that its

decision to enter into a postpetition secured credit agreement represents a sound exercise of the

debtor’s business judgment and such agreement does not run afoul of the provisions of, and

policies underlying, the Bankruptcy Code. See, e.g., In re Farmland Indus., Inc., 294 B.R. 855,

886 (Bankr. W.D. Mo. 2003) (“Business judgments should be left to the board room and not to

this Court”); In re Trans World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving

a postpetition loan and receivables facility because such facility “reflect[ed] sound and prudent

business judgment”). The business judgment rule is not an onerous standard and may be satisfied

“as long as the proposed action appears to enhance the debtor’s estate.” Crystalin, LLC v. Selma

Props. Inc. (In re Crystalin, LLC), 293 B.R. 455, 463–64 (B.A.P. 8th Cir. 2003) (citation omitted)

(emphasis in original, text modifications removed); see also In re AbitibiBowater, 418 B.R. 815,

831 (Bankr. D. Del. 2009) (the business judgment standard is “not a difficult standard to satisfy”).

         15.      The Debtors respectfully submit that their entry into the DIP Forbearance

Agreement is a sound exercise of their business judgment and warrants Court approval. Most

importantly, the DIP Forbearance Agreement will allow the Debtors to seek to confirm a chapter

11 plan, while preserving the rights of the DIP Lenders that made the Debtors’ sale process

possible. Furthermore, the DIP lenders are not seeking any additional fees, or increase in interest

rates under the DIP Forbearance Agreement, nor will the modifications to the variance reporting

covenants impose any meaningful burden on the estates. Accordingly, the Debtors submit that the


                                                   5

WBD (US) 48670304v2
                 Case 19-11781-LSS        Doc 530      Filed 02/18/20    Page 6 of 8




entry into the DIP Forbearance Agreement is a sound exercise of their business judgment, and

respectfully request that the Court grant this motion and authorize the Debtors to enter into the

DIP Forbearance Agreement.

II.      Waiver of the Stay Period Under Bankruptcy Rule 6004(h) Is Appropriate.

         16.      Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease

of property . . . is stayed until the expiration of 14 days after entry of the order, unless the court

orders otherwise.” The Debtors submit that there is no reason to delay the effectiveness of the

order approving this motion. The forbearance and amendments within the DIP Forbearance

Agreement are immediately necessary to provide the Debtors with runway to pursue confirmation

of a plan of reorganization and emerge from chapter 11. Entry into the DIP Forbearance

Agreement is inextricably tied to the Settlement Agreements, and a requirement for the parties

thereto. In addition, the DIP Forbearance Agreement does not require the payment of any

additional fees or the burden of any additional debt. Accordingly, waiver of the 14-day stay period

under Bankruptcy Rule 6004(h) is appropriate.

                             UPDATED AND APPROVED BUDGET

         17.      The Debtors have prepared an updated budget for approval in connection with

approval of the DIP Forbearance Agreement, a copy of which is attached to the DIP Forbearance

Agreement as Exhibit B (the “New Approved Budget”). The New Approved Budget has been

approved by the DIP Agent and DIP Lenders. Contingent upon the effectiveness of the DIP

Forbearance Agreement, the New Approved Budget will become the “Approved Budget” (as

defined in the DIP Documents).




                                                   6

WBD (US) 48670304v2
                 Case 19-11781-LSS        Doc 530     Filed 02/18/20     Page 7 of 8




                                              NOTICE

         18.      The Debtors have provided notice of this Motion to: (i) the Office of the United

States Trustee for the District of Delaware; (ii) counsel to the Prepetition Agents; (iii) counsel to

the Melody Lenders; (iv) counsel to the McGinty Road Lender; (v) counsel to the Buyer; (vi) the

Internal Revenue Service; and (vii) all parties that have filed requests for notice in the Chapter 11

Cases pursuant to Bankruptcy Rule 2002. In light of the nature of the relief requested herein, the

Debtors submit that no other or further notice need be provided. To the extent that, upon review

of the Motion to Shorten, the Court determines that further notice is warranted, the Debtors will

provide such other or further notice required pursuant to the order granting the Motion to Shorten.

                                              NOTICE

         19.      No prior request for the relief sought in this motion has been made to this or any

other court.

                             [Remainder of page intentionally left blank]




                                                  7

WBD (US) 48670304v2
                 Case 19-11781-LSS     Doc 530      Filed 02/18/20   Page 8 of 8




         WHEREFORE, the Debtors respectfully request entry of the Order, substantially in the

form attached hereto as Exhibit A, granting the relief requested herein and granting such other

relief as is just and proper.

 Dated: February 18, 2020                   WOMBLE BOND DICKINSON (US) LLP
        Wilmington, Delaware
                                            /s/ Ericka F. Johnson
                                            Matthew P. Ward (DE Bar No. 4471)
                                            Ericka F. Johnson (DE Bar No. 5024)
                                            S. Alexander Faris (DE Bar No. 6278)
                                            1313 North Market Street, Suite 1200
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 252-4320
                                            Facsimile: (302) 252-4330
                                            Email:       matthew.ward@wbd-us.com
                                                         ericka.johnson@wbd-us.com
                                                         alexander.faris@wbd-us.com

                                            -AND-

                                            MCDERMOTT WILL & EMERY LLP
                                            Timothy W. Walsh (admitted pro hac vice)
                                            Riley T. Orloff (admitted pro hac vice)
                                            340 Madison Avenue
                                            New York, New York 10173-1922
                                            Telephone: (212) 547-5400
                                            Facsimile: (212) 547-5444
                                            Email:       twwalsh@mwe.com
                                                         rorloff@mwe.com

                                            Counsel for the Debtors and Debtors in Possession




                                              8

WBD (US) 48670304v2
